DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 18 in the reply filed on 20 February 2022 is acknowledged.
Claims 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 February 2022.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the plurality of cellular vesicles are produced by changing at least one of a temperature of 37°C, pH, 5% carbon dioxide and a Dulbecco's modified Eagle's medium (DMEM), F12, and RPMI media that enable a cell growth.” The term “changing”, as of its ordinary definition in the art, implies that there is a starting condition and a final condition, and the final condition differs from the starting condition. For example, if the temperature were changed from room temperature (~20ºC) to 100ºC, that temperature change would have had a starting temperature (room temperature), and a final temperature (100ºC), and the term “changing” describes the act of altering the temperature from one value to the other.
However, in the case of instant claim 1, it is not clear what is the starting condition and what is the final condition. As such, it is not clear as to what is being altered by the product-by-process step “changing.” Accordingly, it is unclear how the term “changing” further limits the claim scope and the claim is therefore indefinite.
For the purposes of examination under prior art, claim 1 is understood to recite that the cells are prepared either at the recited temperature, the recited carbon dioxide concentration, or with one of the recited types of cell growth media.



Claims 2 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites claim limitations including “…hormones such as melatonin, insulin, lactoferrin… Applicant’s recitation of the term “such as” would appear to render the claim indefinite for at least the following reasons.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation hormones, and the claim also recites “such as” melatonin, insulin, lactoferrin which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As such, it is unclear whether claim 2 is drawn to all hormones or only to melatonin, insulin, and lactoferrin. Similarly, it is unclear whether claim 2 is drawn all minerals or only to calcium, magnesium, and boron. Also see MPEP 2173.05(d), which indicates that reciting the phrase “such as” in a claim renders the claim indefinite.
th and 6th lines, recite a plurality of growth factors including bFGF, EGF, NGF. This limitation appears to suffer from the same issues of indefiniteness; it is unclear whether the claim recites growth factors generically or is limited to the specific growth factors recited.


Claim Interpretation
RPMI Media: Claim 1 recites “RPMI media.” The abbreviation “RPMI” is known in the art and refers to the “Roswell Park Memorial Institute”; RPMI media is understood to refer to cell culture media developed at the Roswell Park Memorial Institute. As best understood by the examiner, the abbreviation “RPMI” is not a trade name. While the most well-known type of RPMI media is RPMI-1640, there are other types of RPMI media, and instant claim 1 is understood to recite the full scope of RPMI media.
F12: The term “F12” is well-known in the art as a type of cell culture medium, and does not appear to be a trade name. See e.g. Krizhanovskii et al. (Islets, Vol. 9 No. 3, 2017, pages 43-48) as of the title and abstract.
bFGF, EGF, and NGF: Claim 2 recites the abbreviations bFGF, EGF, and NGF. These are understood to be well-known abbreviations in the art. The abbreviation “bFGF” is understood to refer to basic fibroblast growth factor. The abbreviation “EGF” is understood to refer to epidermal growth factor. The abbreviation “NGF” is understood to refer to nerve growth factor.
Claims 3 and 18 – “Use” Issues: Claims 3 and 18 recite that the cancer drug is used to provide a cytotoxic effect on a plurality of cancer cells. These claims are not 
For the purposes of examination under prior art, claims 3 and 18 will be understood to require that the composition is capable of being used to provide a cytotoxic effect on a plurality of cancer cells. Prior art that comprises all of the structural requirements of the instant claims and is capable of having a cytotoxic effect on a plurality of cancer cells is understood to meet the claimed requirement even if the intended use of the prior art were different. Composition claims cover what the composition is, not what the composition does. See MPEP 2114(II), wherein the rationale provided in that section of the MPEP regarding apparatus claims is also applicable to composition claims. 
Claim 5 – SH-SY5Y cells: Claim 5 recites that the plurality of microvesicles are produced by the plurality of cells of specific characteristics of SH-SY5Y cells. As best understood by the examiner, this claim limitation will be interpreted as if it requires the 
The term “SH-SY5Y” is understood to be an art recognized name for a cell line, and does not appear to be a trade name. See e.g. Izuta et al. (Journal of Agricultural and Food Chemistry, Vol. 56, 2008, pages 8944-8953), page 8944, title and abstract; this reference has been cited on the information disclosure statement (IDS) submitted on 22 October 2020.


Claim Interpretation – Issues Under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Note Regarding Interpretation of Product-by-Process Claim Limitations
The instant claims comprise various product-by-process claim limitations. One such limitation is in claim 1, which recites “…wherein the plurality of cellular vesicles are produced by…” The examiner notes the following regarding how these claim limitations are interpreted.
Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113(I).



Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vereenidge (EP 1932517 A2) in view of Ray (US 2011/0014251 A1).
Vereenidge is drawn to liposomes comprising a polyphenol derivative, as of Vereenidge, title and abstract. Said polyphenol derivative may be caffeic acid phenylethyl ester, known as “CAPE”, as of Vereenidge, page 4, column 5, lines 44-45. CAPE has antimitogenic, anticarcinogenic, anti-inflammatory, and immunomodulatory properties, as of Vereenidge, page 4, column 5, lines 46-48. While the primary composition of Vereenidge is a liposome, Vereenidge also teaches a microvesicle, as of Vereenidge, page 9, left column, paragraph 0060 and page 10, left column, paragraphs 0068-0069.
Vereenidge does not teach that the microvesicles are obtained from stem cells, cancer cells, or primer cells.
Ray is drawn to microvesicles, as of Ray, title and abstract. Said microvesicles can be used to deliver an active component, as of Ray, paragraphs 0234-0237. Ray teaches various cell and tissue types from which the source material for the microvesicle may be taken, as of Ray, pages 1-2, diagram 1, reproduced below.

    PNG
    media_image1.png
    126
    564
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    181
    561
    media_image2.png
    Greyscale

As such, Ray teaches microvesicles made from stem cells. Ray teaches treating cancer, as of claims 5-7 of Ray.
Ray does not teach caffeic acid phenethyl ether (CAPE).
It would have been prima facie obvious for one of ordinary skill in the art to have delivered the CAPE of Vereenidge with the microvesicle of Ray rather than with a liposome. Vereenidge is drawn to drug delivery of various compounds including CAPE, and while the examples of Vereenidge are drawn to a liposome, Vereenidge also teaches a microvesicle as an alternative. Ray is drawn to microvesicles for delivery of active agents generically. As such, the skilled artisan would have been motivated to have used the microvesicle of Ray to have predictably delivered the CAPE of Vereenidge with a reasonable expectation of success because Vereenidge suggests using a microvesicle for drug delivery and Ray suggests delivering active agents with the microvesicle of Ray. The simple substitution of one known element (e.g. the microvesicle of Ray) in place of another (e.g. a liposome, as of Vereenidge) in order to 
As to claim 1, the claim requires a cancer drug. As best understood by the examiner, the CAPE of Vereenidge is understood to be a cancer drug. This determination is made in view of the fact that Vereenidge teaches that CAPE has anticarcinogenic effects, as of Vereenidge, page 4, column 5, lines 44-45.
As to claim 1, the claim recites various limitations regarding the method by which the composition is made. As best understood by the examiner, Vereenidge and Ray appear to be silent to various aspects of how the microvesicle is made, such as the media used to culture the cells used to make the microvesicle of Ray. Nevertheless, these limitations are understood to be product-by-process claim limitations. Product-by-process claims are not limited to the manipulations of the recited steps (e.g. the media used to culture the cells used to make microvesicles), only to the structure implied by the steps (e.g. microvesicles comprising CAPE). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113(I). Additionally, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II).
As to claim 2, Ray teaches microvesicles made from stem cells and Vereenidge teaches CAPE. The resultant product formed by loading CAPE into microvesicles would 
As to claim 3, the claim requires that the composition is used to provide a cytotoxic effect. Vereenidge teaches that CAPE has anticarcinogenic effects, as of Vereenidge, page 4, column 5, lines 44-45. This is understood to read on the required cytotoxic effect.
As to claim 18, this claim is rejected for essentially the same reason that claim 3 is rejected.


Claims 1-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saari et al. (Journal of Controlled Release, Vol. 220 (2015), pages 727-737) in view of Lee et al. (Journal of Pharmaceutical Sciences, Vol. 104, 2015, pages 144-154).
Saari et al. (hereafter referred to as Saari) is drawn to cancer cell derived extracellular vesicles including microvesicles, as of Saari, page 727, title and abstract. Saari teaches the following, as of page 736, right column, “conclusions” section, relevant text reproduced below.

    PNG
    media_image3.png
    164
    664
    media_image3.png
    Greyscale


Saari differs from the claimed invention because Saari teaches the drug paclitaxel (abbreviated as “PtX” in the above-reproduced paragraph) instead of CAPE.
Lee et al. (hereafter referred to as Lee) teaches nanoparticles comprising caffeic acid phenethyl ester (CAPE), as of Lee, page 144, title and abstract. Said CAPE appears to have an antitumor effect, as of Lee, page 152, left column, figure 8, reproduced below.

    PNG
    media_image4.png
    446
    616
    media_image4.png
    Greyscale

The above-reproduced figure shows that in the case of mice with lung cancer, the weight of the metastatic lung is lower and closer to the healthy weight in the case of mice treated with CAPE as compared with cancerous mice who are untreated. This is beneficial as the extra weight of the lung beyond the healthy weight would have been understood to have been the tumor weight; as such, a lower weight would appear to indicate that CAPE can treat cancer and/or kill cancer cells.

It would have been prima facie obvious for one of ordinary skill in the art to have substituted the CAPE of Lee in place of the paclitaxel of Saari to have been used in the extracellular vesicle of Saari. Saari is drawn to an extracellular vesicle made from a cancer cell line which comprises an anti-cancer drug for delivery to treat cancer. Saari teaches paclitaxel as the anti-cancer drug, and Lee teaches CAPE as the anti-cancer drug. As such, the skilled artisan would have been motivated to have substituted the CAPE of Lee in place of the paclitaxel of Saari to have been used in the extracellular vesicle of Saari in order to have predictably treated cancer with a reasonable expectation of success. The simple substitution of one known element (CAPE, as of Lee) in place of another (paclitaxel, as of Saari), in order to achieve predictable results (treatment of cancer when delivered with the extracellular vesicle of Saari) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, the claim requires a microvesicle. Saari teaches microvesicles as of page 727, left column.
As to claim 1, the claim recites various limitations drawn to how the microvesicles are formed. Saari teaches the following, as of page 728, left column, relevant paragraph reproduced below.

    PNG
    media_image5.png
    354
    663
    media_image5.png
    Greyscale

This is understood to read on the required process by which the claimed composition is prepared. However, even if, purely en arguendo, the process of Saari were to differ from the process by which the claimed invention is recited to have been prepared, this would not have been sufficient to have overcome the applied rejection. Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113(I). Additionally, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II).
As to claim 2, this is an independent claim which is similar to claim 1, except reciting that if the cells have been treated with a plurality of chemicals. Saari teaches that the cell lines were treated with fetal bovine serum, as of Saari, page 728, left 
As to claim 3, the CAPE of Lee, as well as the composition of Saari are used to provide a cytotoxic effect to cancer cells. See Lee, page 152, left column, figure 8, reproduced above.
As to claim 4, the claim requires cells specific to a particular cancer type. The cell lines of Saari are prostate cancer cell lines; as of Saari, page 728, left column, second paragraph. As such, these are understood to be cells that are specific to prostate cancer. Saari is silent as to how these cells are differentiated. Nevertheless, how the cells are differentiated appears to be a limitation relating to the process by which the claimed composition is produced, rather than to the claimed composition itself, as the cell differentiation refers to the formation of the cells used to produce the claimed microvesicles. Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113(I). Additionally, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with 
As to claim 18, the CAPE of Lee, as well as the composition of Saari are used to provide a cytotoxic effect to cancer cells. See Lee, page 152, left column, figure 8, reproduced above.


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saari et al. (Journal of Controlled Release, Vol. 220 (2015), pages 727-737) in view of Lee et al. (Journal of Pharmaceutical Sciences, Vol. 104, 2015, pages 144-154), the combination further in view of Andaloussi et al. (US 2016/0137716 A1).
Saari is drawn to exosomes and microvesicles made from cancer cells to deliver a cancer drug. Lee is drawn to CAPE as a cancer drug. See the above rejection over Saari in view of Lee by themselves.
Neither Saari nor Lee teach SH-SY5Y cells.
Andaloussi is drawn to therapeutic delivery vesicles such as exosomes or microvesicles for treatment of diseases including cancer, as of Andaloussi, title and abstract. The exosomes or microvesicles of Andaloussi may be produced from a suitable exosome producing cell line, as of Andaloussi, paragraph 0088. Said suitable exosome producing cell line may be SHSY5Y neuroblastoma cells, as of Andaloussi, paragraph 0088.
Andaloussi does not appear to teach using the exosome or microvesicle to deliver a drug.

As to claim 5, the claim recites a plurality of microvesicles are produced by the plurality of cells of specific characteristics of SH-SY5Y cells. As best understood by the examiner, microvesicles produced by the SH-SY5Y cell line are understood to have the required characteristics.
As to claim 5, the claim recites limitations drawn to how the SH-SY5Y cells are prepared. The prior art does not appear to teach this. Nevertheless, this is insufficient to overcome the applied rejection. Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113(I). Additionally, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to 
As to claim 6, the claim requires a specific concentration of active agent. Lee provides various teachings drawn to the concentration, such as loading 5 mg of nanoparticles into 5 mL of PBS, as of Lee, page 145, right column, bottom paragraph, though the concentration of active agent in the nanoparticle is not entirely clear from the teachings of Lee. Regardless, the concept of the concentration of active agent has been taught by Lee. Generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been provided. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a particle comprising CAPE have been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of CAPE concentration by routine experimentation.
As to claim 6, the claim recites that the microvesicles are produced from a plurality of nerve cells. As best understood by the examiner, the SH-SY5Y cell line of Andaloussi is a neuroblastoma cell line. Neuroblastoma is a cancer that forms from nerve tissue. As such, the cell line of Andaloussi understood to have been made from cancerous nerve cells. 

Additional Cited Prior Art
As an additional relevant reference, the examiner cites Zheng et al. (Biotechnology Progress, Vol. 22, 2006, pages 1294-1300). Zheng et al. (hereafter referred to as Zheng) teaches that fetal bovine serum comprises high levels of growth stimulatory factors, as of Zheng, page 1294, abstract. As such, the fetal bovine serum used to culture the cells of Saari is understood to have comprised growth factors.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612